Citation Nr: 0506207	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  96-45 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

2.  Entitlement to service connection for postoperative 
residuals, laminectomy of the lumbosacral spine.  

3. Entitlement to service connection for residuals of a 
head/neck injury.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran had active military service from May 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, denied 
service connection for residuals of back and head injuries.  
A Board decision dated April 1998 was vacated and remanded by 
a June 2001 United States Court of Appeals for Veterans 
Claims (Court) order.  This claim was remanded by the Board 
for further development in October 2003.  That development 
has been completed and the case is now before the Board for 
appellate consideration. 

As to the veteran's claim of entitlement to an increased 
evaluation for PTSD, the Board notes that a Statement of the 
Case was issued in August 2004.  However, the veteran has yet 
to submit a substantive appeal in response to this.  
Therefore, this issue is not before the Board at this time.  
The issue of service connection for the residuals of a back 
injury has been re-categorized by the Board as set forth on 
the title page of this decision. 

The issues of entitlement to service connection for 
postoperative residuals, laminectomy of the lumbosacral spine 
and residuals of a head/neck injury are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDING OF FACT

The traumatic arthritis of the lumbosacral spine is of 
service origin.


CONCLUSION OF LAW

The traumatic arthritis of the lumbosacral spine was incurred 
in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a May 1997 statement of 
the case, a supplemental statement of the case dated May 
2004, and a VCAA letter dated February 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  

The Board notes that the VCAA letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to the case and ample opportunity to submit and/or 
identify such evidence.  Therefore, under the circumstances, 
the Board finds that any error in the implementation of the 
VCAA is deemed to be harmless error.  VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Factual Background

The service medical records contain no complaint or finding 
regarding back, neck, or head injuries.  The report of his 
separation examination dated June 1946 indicated that 
examination of his head, neck, and spine was normal.  The 
veteran's service administrative records show he served in 
the Okinawa and Iwo Jima Campaigns.  He has been granted 
service connection for post-traumatic stress disorder based 
on combat stressors.  The record shows that the veteran was 
born in February 1926.

Also associated with the claims file is an application for VA 
hospital treatment received in September 1952.  The veteran 
complained of pain in the lumbosacral region of the back 
since being shelled during combat service.  He stated that he 
could not bend over and straighten up.  Examination showed 
limitation of motion of the low back with pain on motion and 
no tenderness to pressure in the lumbar region.  X-rays 
showed narrowing of joint space.  The diagnosis was arthritis 
of the spine and early poker spine, questionable etiology 
from jarring from heavy shells. 

In June 1995, the veteran submitted claims for service 
connection for injuries to his back, neck, and head.  He 
stated that he had fallen from the wing of an airplane during 
service.  He submitted a lay statement from J.P. dated 
October 1994.  J.P. indicated that he knew the veteran during 
service.  One day, the veteran was fueling a plane, and J.P. 
observed him slip and fall off the wing of the plane, 
striking the tarmac.  J.P. stated that it looked like the 
veteran had hit his headfirst.  J.P. indicated that the 
veteran refused to seek medical treatment because he wanted 
to go home.

In support of his claims, the veteran also submitted medical 
records from Marvin Matlock, M.D., covering the period March 
1979 to November 1992.  These records show the veteran's 
complaints of chronic neck and back pain, neck stiffness, and 
headaches.  In March 1979, it was noted that the veteran had 
had a laminectomy in 1977 at L-5, and he had residual pain 
and slight weakness in the left leg.  A letter from Daniel 
Suchy, M.D., to Dr. Matlock, dated October 1982, indicated 
that the veteran was a truck driver, but had been disabled 
for several years after having back surgery with subsequent 
reinjury of his cervical spine from a falling rug.  

The RO obtained the veteran's records from the Social 
Security Administration. Medical records from Robert Simons, 
M.D., covering the period December 1976 to May 1978, showed 
continuing treatment for cervical sprain and back problems, 
as well as the veteran's complaints of pain, discomfort, 
stiffness, and suboccipital headaches.  A report dated 
December 1976 indicates that the veteran had had no back or 
leg complaints until he was lifting a heavy barrel of oil in 
September 1976 and he suddenly developed back and left hip 
pain.  The veteran denied any prior back or hip disorder.  In 
November 1977, it was noted that the veteran was ten months 
post-operative from a left L5-S1 diskectomy.  

A report by Sheldon Schoneberg, M.D., dated February 1978, 
indicated that the veteran was injured in September 1976 when 
he was lifting a 480-pound oil barrel onto a truck. He had no 
immediate pain, but noticed his back was stiff the next 
morning.  His back became more painful, and he developed left 
leg pain.  He was subsequently hospitalized in January 1977.  
X-rays showed a few droplets of myelographic material in the 
lumbar canal, a slight increase in the normal lumbar 
lordosis, minimal narrowing at the lumbosacral disc space, 
and calcification in the anterior superior aspect of the 
third lumbar vertebra extending proximally in the anterior 
spinous ligament.

A report by William Argo, M.D., dated February 1978, 
indicates that the veteran had worked as a bus driver and had 
been "free of difficulty" until September 1976 when he was 
lifting an oil barrel and felt pain in his back and left hip.  
He underwent back surgery in January 1977.  He then reported 
the onset of neck pain and headaches in October 1977.  He 
indicated that he had noted some neck pain in August 1977, 
but that consisted of occasional transient stiffness.  The 
past history indicated that the veteran related no other 
serious injuries, and he denied prior back pain.  X-rays 
dated November 1976 showed a narrow lumbosacral disc and a 
little wedging at C-12 that was old and of questionable 
etiology or significance.  Subsequently the veteran received 
treatment at VA and private facilities for several problems, 
including his low back.

A report by Dr. Argo dated November 1978 indicated that the 
veteran was one year postoperative, with a history of neck 
pain and intermittent stiffness beginning in August 1977.  
The history indicated that the veteran was hit on the head by 
roofing material in February 1978 and incurred a cervical 
sprain; he did not reinjure his low back in this incident. He 
was complaining of slight low back pain, pain in the left 
trapezius muscle above the shoulder blade, and headaches.  
Dr. Argo concluded that the veteran's low back problem was 
permanent and stationary, and heavy lifting or repeated 
bending or stooping was precluded.  

In November 1996, the veteran had a personal hearing at the 
RO.  He testified as to the inservice injuries to his back 
and head due to a fall from an airplane wing.  He stated that 
he mainly hurt his upper back, around the neck and shoulders, 
and his head . He denied having undergone a physical 
examination upon separation from service.  He stated that if 
he bent over, he was unable to straighten back up.  He 
indicated that he had had a back injury in 1977, but that had 
not been any problem. He complained of soreness, stiffness, 
and pain in the neck and shoulders, as well as daily 
headaches.  He maintained that he had daily headaches since 
the inservice injury.  He indicated that he did not seek 
treatment for these problems after service because at that 
time people did not go to a doctor for injuries like today.  
He stated that he first sought medical treatment for these 
conditions 2-3 years earlier.

At the hearing, the veteran's wife submitted a statement 
indicating, in pertinent part, that she had often seen the 
veteran bend over and then go to a doorway to press his body 
against the door in order to straighten himself out. She 
stated that he always had back pain.

A statement from the veteran's daughter, dated June 1998, 
indicates that she recalled that for her entire childhood, 
until she left home in 1966 to go to school, she recalled 
that her father suffered from severe pain in his neck and 
upper back, and had severe headaches.  The veteran's daughter 
indicated that she was a registered nurse.

X-rays of the veteran's chest taken in July 1998 incidentally 
noted some degenerative changes in the spine.

A private medical opinion dated August 1998 was also 
submitted from Dr. Steven Toms, a professor of neurology.  
The physician indicated that he reviewed the evidence 
regarding the veteran's claim.  He indicated that, although 
there was a lack of medical documentation surrounding the 
veteran's case regarding the claim that a fall off a wing of 
a plane on an airbase in Guam in 1946 was causative for the 
veteran's claims of back, neck, and head pain, the physician 
indicated that it was certainly plausible that a fall of that 
distance onto a rigid surface, such as a tarmac, could cause 
chronic back, neck, and head pain.  He further stated that 
injuries with similar mechanisms have been known to cause 
problems such as fractures, subluxation, and ligamentous 
injuries.  The examiner indicated that any of these 
combination of injuries could account for chronic muscular 
skeletal pain or even lead to the beginning of degenerative 
arthritis in the neck or back.  The doctor indicated that 
chronic neck pain often leads to posterior occipital or 
frontal headaches that are similar in nature to chronic 
muscle tension headaches.  The physician again stated that it 
was certainly plausible that the veteran's injury in service 
could be responsible for his complaints.  The doctor 
indicated that without further opportunity to examine the 
veteran and other medical records, no further causality could 
be established.

X-rays of the veteran's chest taken in December 2001 made 
incidental note of degenerative changes of the dorsal spine.

Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003). 

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat is accepted as 
sufficient proof of service connection, if the evidence was 
consistent with the circumstances, conditions, or hardships 
of such service, even if there was no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Service connection for such injury or disease 
could be rebutted by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Lay statements describing the symptoms of a disability or 
inservice events are considered to be competent evidence.  
However, when the determinative issue involves a question of 
medical diagnosis or causation, as here, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records reflect no evidence of a low back 
disorder.  However, the record shows that he was evaluated in 
1952 for chronic low back pain which has been present since 
being involved in combat when exposed to the Naval shelling.  
X-rays at that time showed arthritis of the lumbosacral 
spine.  Additionally, the physician indicated that the 
shelling was a possible etiology of the low back disorder.  
This is approximately six years after service at which time 
the veteran was only 26 years if age.  Arthritis is a chronic 
disorder.  38 C.F.R. §§ 3.307, 3.309 (2004).  Regardless, 
current medical evidence has confirmed the presence of 
arthritis of the lumbosacral spine.

The Board finds that the evidence is equipoise as to whether 
the arthritis diagnosed in 1952 is traumatic and related to 
the veteran's combat.  As such, the benefit of the doubt is 
in the veteran's favor.  38 C.F.R. § 3.102.  Accordingly, it 
is the judgment of the Board that the traumatic arthritis of 
the lumbosacral spine is related to service.  


ORDER

Entitlement to service connection for traumatic arthritis of 
the lumbosacral spine is granted.  


REMAND

The veteran maintains that that he fell off of the wing of an 
airplane in service injuring his head, neck, and back.  The 
veteran has submitted a statement from a fellow serviceman 
who confirmed this incident. He also maintains that his back 
problems are related to combat experiences.  The evidence 
also shows that the veteran sustained post service injuries.  
In August 1998 a private physician indicated that it was 
plausible that a fall of that distance onto a rigid surface, 
such as a tarmac, could to cause problems such as fractures, 
subluxation, and ligamentous injuries and could account for 
chronic muscular skeletal pain or even lead to the beginning 
of degenerative arthritis in the neck or back.  

In view of the above the Board finds that a specialized 
examination is warranted.

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should make arrangements for a 
VA examination by an orthopedist to 
determine the nature, severity, and 
etiology of any disability involving the 
head, neck and lumbosacral spine (other 
than arthritis).  The claims file should 
be made available to the physician for 
review and the physician should note that 
review in the report. The physician is 
asked to obtain a detailed inservice and 
post service clinical history concerning 
the injuries to the back and head.  All 
tests deemed necessary should be 
performed.  The physician is requested to 
render an opinion as to whether it is as 
likely as not that any disability 
diagnosed involving the head, neck and 
cervical and lumbosacral spine (other 
than arthritis) is related to the 
veteran's of active duty service, to 
include the reported injuries?  If no, 
whether it is as likely as not that the 
service connected arthritis of the 
lumbosacral spine caused or aggravates 
the disc disorder of the lumbosacral 
spine, to include the postoperative 
residuals of the laminectomy.  A complete 
rational for any opinion expressed should 
be included in the report.

2.  Thereafter, the RO should 
readjudicate the claims in appellate 
status to include on a secondary basis 
and consideration of 38 U.S.C.A. § 1154 
(b). If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.CA. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


